Exhibit 10.3


[Form of 2019 Time-Based RSU Agreement]








logonotaga11.gif [logonotaga11.gif]
















CELANESE CORPORATION
2018 GLOBAL INCENTIVE PLAN




TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<GRANT DATE>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2018 Global
Incentive Plan, you have been awarded Time-Based Restricted Stock Units, subject
to the restrictions described in this Agreement. The Participant’s name and the
number of Restricted Stock Units can be found in the Grant Summary located in
the electronic stock plan award administration system maintained by the Company
or its designee that contains a link to this Agreement which summary information
is set forth in the appropriate records of the Company authorizing such award.




RSU Award


<<No. Units>> Units




This grant is made pursuant to the Time-Based Restricted Stock Unit Award
Agreement dated as of << Grant Date>>, between Celanese and you, which Agreement
is attached hereto and made a part hereof.






--------------------------------------------------------------------------------




CELANESE CORPORATION
2018 GLOBAL INCENTIVE PLAN


TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Time-Based Restricted Stock Unit Award Agreement (the “Agreement”) is made
and entered into as of << Grant Date>> (the “Grant Date”), by and between
Celanese Corporation, a Delaware corporation (the “Company”), and <<Name>> (the
“Participant”). Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2018 Global
Incentive Plan (as amended from time to time, the “2018 Plan”).
1.Time-Based RSU Award: In order to encourage the Participant’s contribution to
the successful performance of the Company, the Company hereby grants to the
Participant as of the Grant Date, pursuant to the terms of the 2018 Plan and
this Agreement, an award (the “Award”) of time-based Restricted Stock Units
(“RSUs”) representing the right to receive an equal number of Common Shares upon
vesting. The Participant hereby acknowledges and accepts such Award upon the
terms and subject to the conditions, restrictions and limitations contained in
this Agreement and the 2018 Plan.


2.Time-Based Vesting: Subject to Section 3 and Section 6 of this Agreement,
<<Vest1>> RSUs shall vest on [<<Vest1>>; <<Vest2>> RSUs shall vest on <<Vest2>>;
<<Vest3>> RSUs shall vest on <<Vest3>>, for a total of <<RSUs>> RSUs]1
[<<Vesting Date>>]2 . Each such date shall be referred to as a “Vesting Date”.
Each period between the Grant Date and a Vesting Date shall be referred to as a
“Vesting Period”.


3.Effects of Certain Events Prior to Vesting:


(a)Upon the termination of the Participant’s employment by the Company without
Cause or due to the Participant’s [Retirement,]3 death or Disability (other than
as provided in Section 3(c)), a prorated portion of the RSUs that remain
unvested will vest in an amount equal to (i) the unvested RSUs in each Vesting
Period multiplied by (ii) a fraction, the numerator of which is the number of
complete and partial calendar months from the Grant Date to the date of
termination without Cause or due to the Participant’s [Retirement,] death or
Disability, and the denominator of which is the number of complete and partial
calendar months in each applicable Vesting Period, such product to be rounded up
to the nearest whole number. In any such case, such prorated number of unvested
RSUs that vest in accordance with the preceding sentence will be subject to any
applicable taxes under Section 7 upon such vesting, which may be rounded up in
each case to avoid fractional shares. In the case of termination of the
Participant’s employment by the Company without Cause [or due to the
Participant’s Retirement], the prorated RSUs will be settled in accordance with
the provisions of Section 4 following the applicable Vesting Date(s). In the
case of termination of the Participant’s employment due to the Participant’s
death or Disability and notwithstanding any provision of Section 4 to the
contrary, the prorated RSUs will be settled as soon as administratively
practicable (but in no event later than 2 ½ months) after the date of such
termination of employment due to death or Disability by delivery of a number of
Common Shares equal to the number of such prorated RSUs.
 
 
 
 
 
 
 
 
1 
For time-based awards.
2 
For cliff-vesting awards.
3 
Remove all bracketed verbiage relating to "Retirement" and the effects thereof
from award agreements given for retention or in other special circumstances; the
verbiage should be retained (without brackets) for new hire awards.



Page 2

--------------------------------------------------------------------------------




[To the extent permitted by applicable country, state or province law, as
consideration for the vesting provisions upon Retirement contained above in this
Section 3(a), upon Retirement, the Participant shall enter into a departure and
general release of claims agreement with the Company that includes two-year
noncompetition and non-solicitation covenants in a form acceptable to the
Company.]
If at any time on or before a Vesting Date the Company determines, in its sole
discretion, that the Participant engaged in an act constituting Cause, the
Participant’s employment shall be considered to have been terminated for Cause,
and his or her Award shall be forfeited and cancelled without consideration
pursuant to Section 3(d), regardless of whether the Participant’s termination
initially was considered to have been without Cause. In each such case, the
provisions of Section 3(a) are inapplicable.
(b)The remaining unvested portion of the Award shall be immediately forfeited
and cancelled without consideration as of the date of the Participant’s
termination of employment without Cause or due to the Participant’s
[Retirement,] death or Disability.


(c)Notwithstanding any provision herein to the contrary, if the Participant’s
employment with the Company is terminated by the Company in connection with a
Qualifying Disposition, as determined by the Company in its sole discretion,
other than for Cause, and regardless of whether the Participant [is then
eligible for Retirement or] is offered employment with the acquiror or
successor, then the entire unvested portion of the RSUs shall vest as of the
date of such termination of employment and shall be settled as follows, subject
to any applicable taxes under Section 7:


(i) a prorated number of the unvested RSUs determined in accordance with the
provisions of Section 3(a) had those provisions applied shall be settled in
accordance with the provisions of Section 4 following the applicable Vesting
Date(s); and


(ii) the remaining number of the unvested RSUs shall be settled as soon as
administratively practicable (but in no event later than 2 ½ months) after the
date of such termination of employment.


Notwithstanding the foregoing, in case of a termination of employment covered by
this Section 3(c), if the Committee determines that the Participant has been
offered employment with the acquiror or successor and in connection with that
employment will receive a substitute award from the acquiror or successor with
an equivalent (or greater) economic value and no less favorable vesting
conditions as this Award, the Committee, in its sole discretion, may determine
not to provide for the additional vesting under clause (ii) of Section 3(c).


(d)Upon the termination of the Participant’s employment for any other reason,
the unvested portion of the Award shall be immediately forfeited and cancelled
without consideration as of the date of the Participant’s termination of
employment.


A Participant’s employment will be considered to have been terminated for Cause,
and the Award forfeited and cancelled without consideration, if the Company
determines, in its sole discretion, that the Participant engaged in an act
constituting Cause at any time prior to a Vesting Date, regardless of whether
the Participant’s termination initially was considered to have been without
Cause.
4.Settlement of RSUs: Subject to Sections 3, 6 and 7 of this Agreement, the
Company shall deliver to the Participant (or to a Company-designated brokerage
firm or plan administrator) as soon as administratively practicable following
the applicable Vesting Date (but in no event later than 2 ½ months


Page 3

--------------------------------------------------------------------------------




after the applicable Vesting Date), in complete settlement of all RSUs vesting
on such Vesting Date, a number of Common Shares equal to the number of RSUs
vesting on such Vesting Date.


5.Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the RSUs have
vested and Common Shares have been delivered pursuant to this Agreement.


6.Change in Control; Dissolution:


(a)Notwithstanding any other provision of this Agreement to the contrary, upon
the occurrence of a Change in Control with respect to any unvested RSUs granted
pursuant to this Agreement that have not previously been forfeited:


(1)    If (i) a Participant’s rights to the unvested portion of the Award are
not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant’s
employment is terminated by the Company (or its successor) without Cause within
two years following the Change in Control, then the unvested portion of the
Award (or, as applicable, the substitute award) shall immediately vest and a
number of Common Shares equal to the number of unvested RSUs shall be delivered
to the Participant within thirty (30) days following the date of termination,
subject to the provisions of Section 7.
(2)    If a Participant’s right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a)(1) above, then upon the occurrence of
a Change in Control, the unvested portion of the Award shall immediately vest
and a number of Common Shares equal to the number of unvested RSUs shall be
delivered to the Participant within thirty (30) days following the Change in
Control, subject to the provisions of Section 7; and
(b)Notwithstanding any other provision of this Agreement to the contrary, in the
event of a corporate dissolution of the Company that is taxed under Section 331
of the Internal Revenue Code of 1986, as amended, then in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any RSUs granted pursuant to this Agreement that have not
previously been forfeited shall immediately become Common Shares and shall be
delivered to the Participant within thirty (30) days following such dissolution.


7.Income and Other Taxes: The Company shall not deliver Common Shares in respect
of any vested RSUs unless and until the Participant has made arrangements
satisfactory to the Committee to satisfy applicable withholding tax obligations
for US federal, state, and local income taxes (or the foreign counterpart
thereof) and applicable employment taxes. Unless otherwise permitted by the
Committee, withholding shall be effectuated by withholding RSUs in connection
with the vesting and/or settlement of RSUs. Withholding shall be effected using
the minimum statutory rates authorized by the U.S. Internal Revenue Service (for
U.S. Participants) and applicable foreign counterparts; however, if the
requirements of ASC Topic 718 (or any successor applicable equity accounting
standard applicable to this Award) are changed, then the Company, at its
discretion, may effectuate the withholding at the higher of (1) the minimum
statutory rates authorized by the U.S. Internal Revenue Service (for U.S.
Participants) and applicable foreign counterparts, or (2) a rate or method
chosen by the Company consistent with ASC Topic 718 (or any successor applicable
equity accounting standard applicable to this Award) and the U.S. Internal
Revenue Service withholding regulations or other applicable tax requirements.
The Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the


Page 4

--------------------------------------------------------------------------------




delivery of Common Shares issued in respect of any vested RSUs from any amounts
payable by it to the Participant (including, without limitation, future cash
wages). The Participant acknowledges and agrees that amounts withheld by the
Company for taxes may be less than amounts actually owed for taxes by the
Participant in respect of the Award. Any vested RSUs shall be reflected in the
Company’s records as issued on the respective dates of issuance set forth in
this Agreement, irrespective of whether delivery of such Common Shares is
pending the Participant’s satisfaction of his or her withholding tax
obligations.


8.Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the RSUs,
including without limitation (a) restrictions under an insider trading policy,
and (b) restrictions as to the use of a specified brokerage firm for such
resales or other transfers. Upon the acquisition of any Common Shares pursuant
to the vesting or settlement of the RSUs, the Participant will make or enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement and the 2018 Plan. All accounts in which such Common Shares are
held or any certificates for Common Shares shall be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Common Shares
are then listed or quoted, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be put on any such certificates
(or other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.


9.Non-Transferability of Award: The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.


10.Other Agreements: Subject to Sections 10(a) and 10(b) of this Agreement, this
Agreement and the 2018 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior and/or
contemporaneous agreements, understandings, representations, discussions,
commitments or negotiations concerning the Award, whether written or oral, are
superseded. No oral statements or other prior written material not specifically
incorporated into this Agreement, other than the 2018 Plan, shall be of any
force or effect.


(a)The Participant acknowledges that as a condition to the receipt of the Award,
the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;
(2)    shall be subject to the Company’s stock ownership guidelines, to the
extent applicable to the Participant;
(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant of incentive compensation under certain circumstances, without
any further act or deed or consent of the Participant; and
(4)    shall have delivered to the Company an executed copy of the Long-Term
Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion).


Page 5

--------------------------------------------------------------------------------




For purposes hereof, “Long-Term Incentive Claw-Back Agreement” means an
agreement between the Company and the Participant associated with the grant of
long-term incentives of the Company, which contains terms, conditions,
restrictions and provisions regarding one or more of (i) noncompetition by the
Participant with the Company, and its customers and clients; (ii)
non-solicitation and non-hiring by the Participant of the Company’s employees,
former employees or consultants; (iii) maintenance of confidentiality of the
Company’s and/or clients’ information, including intellectual property; (iv)
nondisparagement of the Company; and (v) such other matters deemed necessary,
desirable or appropriate by the Company for such an agreement in view of the
rights and benefits conveyed in connection with an award.
(b)If the Participant is a non-resident of the U.S., there may be an addendum
containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.


11.Not a Contract for Employment; No Acquired Rights; Agreement Changes: Nothing
in the 2018 Plan, this Agreement or any other instrument executed in connection
with the Award shall confer upon the Participant any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason. The grant of
RSUs hereunder, and any future grant of awards to the Participant under the 2018
Plan, is entirely voluntary and at the complete and sole discretion of the
Company. Neither the grant of these RSUs nor any future grant of awards by the
Company shall be deemed to create any obligation to grant any further awards,
whether or not such a reservation is expressly stated at the time of such
grants. The Company has the right, at any time and for any reason, to amend,
suspend or terminate the 2018 Plan; provided, however, that no such amendment,
suspension, or termination shall adversely affect the Participant’s rights
hereunder.


12.Severability: In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.


13.Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.


14.Binding Effect: The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


15.Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2018 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.




Page 6

--------------------------------------------------------------------------------




16.Personal Data: By accepting the Award under this Agreement, the Participant
hereby consents to the Company’s use, dissemination and disclosure of any
information pertaining to the Participant that the Company determines to be
necessary or desirable for the implementation, administration and management of
the 2018 Plan.


17.Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.


18.Restricted Stock Units Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2018 Plan and the 2018 Plan’s prospectus. The RSUs and the Common
Shares issued upon vesting of such RSUs are subject to the 2018 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2018 Plan, the
applicable terms and provisions of the 2018 Plan shall govern and prevail.


19.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the RSUs granted pursuant to this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is not duly executed by the Participant and delivered to
the Company on or before <<Date>>.


20.Headings: The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.


21.Compliance with Section 409A of the Internal Revenue Code: Notwithstanding
any provision in this Agreement to the contrary, this Agreement will be
interpreted and applied so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Code. The
Company reserves the right to change the terms of this Agreement and the 2018
Plan without the Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A. Further, in accordance with
the restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the RSUs provided by this
Agreement shall not modify the time or form of issuance of the RSUs set forth in
this Agreement. In addition, if the Participant is a “specified employee” within
the meaning of Code Section 409A, as determined by the Company, any payment made
in connection with the Participant’s separation from service shall not be made
earlier than six (6) months and one day after the date of such separation from
service to the extent required by Code Section 409A.


22.Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2018
Plan:


(a)“Cause” means, as determined by the Company in its sole discretion, (i) the
Participant’s willful failure to perform the Participant’s duties to the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 30 days following written notice by the Company to the
Participant of such failure, (ii) the Participant’s conviction of, or a plea of
nolo contendere to, (x) a felony under the laws of the United States or any
state thereof or any similar criminal act in a jurisdiction outside the United
States or (y) a crime involving moral turpitude, (iii) the Participant’s willful
malfeasance or willful misconduct which is demonstrably injurious to the Company
or its affiliates, (iv) any act of fraud by the Participant, (v) any violation
of the Company’s business conduct policy, (vi) any violation of the Company’s
policies concerning harassment or discrimination by the Participant, (vii) the
Participant’s conduct that causes harm to the business reputation of the Company
or its affiliates, or (viii) the Participant’s breach of any


Page 7

--------------------------------------------------------------------------------




confidentiality, intellectual property, noncompetition or non-solicitation
provisions applicable to the Participant under the Long-Term Incentive Claw-Back
Agreement or any other agreement between the Participant and the Company.
“Cause”" shall be determined by the Company in its sole discretion, and such
determination shall be final, binding, and conclusive on the Participant.


(b)“Change in Control” means:


(i)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this subparagraph, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, or (iv) any acquisition pursuant to a transaction that complies with
clauses (A), (B) or (C) in paragraph (iii) of this definition; or
(ii)    Individuals who, as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such


Page 8

--------------------------------------------------------------------------------




Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
“payment event” under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a “change in control event” pursuant to the definition of such
term in Section 409A.
(c)“Disability” has the same meaning as “Disability” in the Celanese Corporation
2008 Deferred Compensation Plan or such other meaning as determined by the
Committee in its sole discretion, provided that in all events a “Disability”
under this Agreement shall constitute a “disability” within the meaning of
Treasury Regulation Section 1.409A-3(i)(4).


(d)“Qualifying Disposition” means a sale or other disposition by the Company or
one or more subsidiaries of all or part of a business, business unit, segment or
subsidiary in a stock, asset, merger or other similar transaction or combination
thereof, and determined by the Committee to be a Qualifying Disposition.
[(e)    “Retirement” of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both 55 years of age and
has ten years of service with the Company, as determined by the Company in its
discretion based on payroll records. Retirement shall not include voluntary
separation from service in which the Company could have terminated the
Participant’s employment for Cause.]


[signature on following page]




Page 9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.
 
CELANESE CORPORATION
 
 
 
 
 
 
 
 
/s/ Mark C. Rohr
 
 
By:
Mark C. Rohr
 
 
Chairman and Chief Executive Officer





Page 10